 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     JEANETTE HOSKINS,                                   Case No. 1:17-cv-01520-LJO-SAB
10
                    Plaintiff,                           ORDER REQUIRING THAT EITHER
11                                                       DEFENDANT FILE AN OPPOSITION TO
             v.                                          PLAINTIFF’S MOTION FOR ATTORNEY’S
12                                                       FEES OR THAT PARTIES STIPULATE TO
     COMMISSIONER OF SOCIAL SECURITY,                    THE AWARD OF ATTORNEY’S FEES
13
                    Defendant.                           (ECF No. 28)
14
                                                         DEADLINE: JUNE 14, 2019
15

16          On February 28, 2019, judgment was entered in this matter granting Plaintiff’s appeal

17 and remanding this action for further administrative proceedings. (ECF Nos. 26, 27.) On May

18 29, 2019, Plaintiff filed a motion for attorney’s fees pursuant to the Equal Access to Justice Act.

19 (ECF No. 28.)
20          Accordingly, IT IS HEREBY ORDERED that Defendant shall file an opposition to

21 Plaintiff’s motion for attorney’s fees, or the parties shall file a stipulation agreeing to the award

22 of attorney’s fees, on or before June 14, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:      May 30, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
